Name: 2011/142/EU: Commission Decision of 3Ã March 2011 amending Decision 97/80/EC laying down provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products Text with EEA relevance
 Type: Decision
 Subject Matter: agri-foodstuffs;  farming systems;  economic analysis;  information and information processing;  processed agricultural produce
 Date Published: 2011-03-04

 4.3.2011 EN Official Journal of the European Union L 59/66 COMMISSION DECISION of 3 March 2011 amending Decision 97/80/EC laying down provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products (Text with EEA relevance) (2011/142/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products (1), and in particular Article 6(1) thereof, Whereas: (1) Experience acquired in applying Commission Decision 97/80/EC of 18 December 1996 laying down provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products (2), has shown that it is necessary to adopt a more detailed breakdown of the largest dairy enterprises. (2) Decision 97/80/EC should therefore be amended accordingly. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 97/80/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Brussels, 3 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 78, 28.3.1996, p. 27. (2) OJ L 24, 25.1.1997, p. 26. ANNEX In Annex II to Decision 97/80/EC, Tables D, E, F, G.1, G.2, G.3, G.4 and G.5 are replaced by the following: TABLE D Enterprises (1) by volume of annual milk collection Country ¦ Situation on 31 December ¦ Classes by volume (tonnes/year) of collection Number of enterprises Collection in 1 000 t 5 000 and under ¦ ¦ 5 001 to 20 000 ¦ ¦ 20 001 to 50 000 ¦ ¦ 50 001 to 100 000 ¦ ¦ 100 001 to 300 000 ¦ ¦ 300 001 to 400 000 ¦ ¦ 400 001 to 500 000 ¦ ¦ 500 001 to 750 000 ¦ ¦ 750 001 to 1 000 000 ¦ ¦ Over 1 000 000 ¦ ¦ Total ¦ ¦ TABLE E Collection centres (2) by volume of annual milk collection Country ¦ Situation on 31 December ¦ Classes by volume (tonnes/year) of collection Number Collection in 1 000 t 1 000 and under ¦ ¦ 1 001 to 5 000 ¦ ¦ 5 001 to 20 000 ¦ ¦ 20 001 to 50 000 ¦ ¦ 50 001 to 100 000 ¦ ¦ Over 100 000 ¦ ¦ Total ¦ ¦ TABLE F Enterprises (3) by volume of milk treated Country ¦ Situation on 31 December ¦ Classes by volume (tonnes/year) of milk treated Number of enterprises Volume in 1 000 t 5 000 and under ¦ ¦ 5 001 to 20 000 ¦ ¦ 20 001 to 50 000 ¦ ¦ 50 001 to 100 000 ¦ ¦ 100 001 to 300 000 ¦ ¦ 300 001 to 400 000 ¦ ¦ 400 001 to 500 000 ¦ ¦ 500 001 to 750 000 ¦ ¦ 750 001 to 1 000 000 ¦ ¦ Over 1 000 000 ¦ ¦ Total ¦ ¦ TABLE G.1 Enterprises (4) by annual production of certain groups of milk products Country ¦ Situation on 31 December ¦ Groups of products: FRESH PRODUCTS (1) Classes by volume (tonnes/year) of production Number of enterprises Annual production (in 1 000 t) 1 000 and under ¦ ¦ 1 001 to 10 000 ¦ ¦ 10 001 to 30 000 ¦ ¦ 30 001 to 50 000 ¦ ¦ 50 001 to 100 000 ¦ ¦ 100 001 to 150 000 ¦ ¦ 150 001 to 200 000 ¦ ¦ 200 001 to 250 000 ¦ ¦ Over 250 000 ¦ ¦ Total ¦ ¦ TABLE G.2 Enterprises (5) by annual production of certain groups of milk products Country ¦ Situation on 31 December ¦ Groups of products: DRINKING MILK (11) Classes by volume (tonnes/year) of production Number of enterprises Annual production (in 1 000 t) 1 000 and under ¦ ¦ 1 001 to 10 000 ¦ ¦ 10 001 to 30 000 ¦ ¦ 30 001 to 100 000 ¦ ¦ 100 001 to 150 000 ¦ ¦ 150 001 to 200 000 ¦ ¦ 200 001 to 250 000 ¦ ¦ Over 250 000 ¦ ¦ Total ¦ ¦ TABLE G.3 Enterprises (6) by annual production of certain groups of milk products Country ¦ Situation on 31 December ¦ Groups of products: POWDERED DAIRY PRODUCTS (22) Classes by volume (tonnes/year) of production Number of enterprises Annual production (in 1 000 t) 1 000 and under ¦ ¦ 1 001 to 5 000 ¦ ¦ 5 001 to 20 000 ¦ ¦ 20 001 to 25 000 ¦ ¦ Over 25 000 ¦ ¦ Total ¦ ¦ TABLE G.4 Enterprises (7) by annual production of certain groups of milk products Country ¦ Situation on 31 December ¦ Groups of products: BUTTER (23) Classes by volume (tonnes/year) of production Number of enterprises Annual production (in 1 000 t) 100 and under ¦ ¦ 101 to 1 000 ¦ ¦ 1 001 to 5 000 ¦ ¦ 5 001 to 10 000 ¦ ¦ 10 001 to 15 000 ¦ ¦ 15 001 to 20 000 ¦ ¦ 20 001 to 25 000 ¦ ¦ Over 25 000 ¦ ¦ Total ¦ ¦ TABLE G.5 Enterprises (8) by annual production of certain groups of milk products Country ¦ Situation on 31 December ¦ Groups of products: CHEESE (all types) (24) Classes by volume (tonnes/year) of production Number of enterprises Annual production (in 1 000 t) 100 and under ¦ ¦ 101 to 1 000 ¦ ¦ 1 001 to 4 000 ¦ ¦ 4 001 to 10 000 ¦ ¦ 10 001 to 15 000 ¦ ¦ 15 001 to 20 000 ¦ ¦ 20 001 to 25 000 ¦ ¦ Over 25 000 ¦ ¦ Total ¦ ¦ (1) Referred to in point 1 of the first paragraph of Article 2 of Directive 96/16/EC (2) Referred to in point 2 of the first paragraph of Article 2 of Directive 96/16/EC (3) Referred to in point 1 of the first paragraph of Article 2 of Directive 96/16/EC (4) Referred to in point 1 of the first paragraph of Article 2 of Directive 96/16/EC (5) Referred to in point 1 of the first paragraph of Article 2 of Directive 96/16/EC (6) Referred to in point 1 of the first paragraph of Article 2 of Directive 96/16/EC (7) Referred to in point 1 of the first paragraph of Article 2 of Directive 96/16/EC (8) Referred to in point 1 of the first paragraph of Article 2 of Directive 96/16/EC